                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


STATE OF NORTH CAROLINA DIVISION            )
OF SERVICES FOR THE BLIND,                  )
                                            )
                 Plaintiff,                 )
                                            )
                 v.                         )            1:17cv1058
                                            )
UNITED STATES DEPARTMENT OF                 )
EDUCATION, REHABILITATION                   )
SERVICES ADMINISTRATION, and                )
LLOYD CHADWICK HOOKS,                       )
                                            )
                 Defendants.                )


                MEMORANDUM OPINION AND RECOMMENDATION
                  OF UNITED STATES MAGISTRATE JUDGE

     Moving    pursuant   to   the   Randolph-Sheppard       Act,     20   U.S.C.

§§ 107-107f (the “RSA”), and the Administrative Procedure Act, see

5 U.S.C. §§ 701-706, the State of North Carolina Division of

Services for The Blind (the “Plaintiff” or “NCDSB”) seeks judicial

review of an “Opinion and Award” dated September 26, 2017 (the

“Arbitration     Award”).            (See       Docket     Entry       1     (the

“Complaint/Petition”) at 1.)1        In response, Lloyd Chadwick Hooks

(the “Defendant”), a blind vendor under the RSA, seeks confirmation

of both the Arbitration Award and a supplemental arbitration award

dated January 2, 2018 (the “Supplemental Award”).                   (See Docket

Entry 14 at 8.)       For the reasons that follow, the Court should




     1   Citations herein to Docket Entry pages use the CM/ECF
footer’s pagination.
affirm in part and vacate in part the Arbitration Award and affirm

the Supplemental Award as specified herein.

                                 BACKGROUND

     This dispute arises from the procedures used to award a

vending contract at a federal rest area along Interstate 85 in

Davidson     County,     North   Carolina     (the   “I-85       Rest     Stop”).

(See Docket Entry 1-1 at 1-5 (detailing procedural background in

Arbitration Award); Docket Entry 19-1 at 10-13 (summarizing same

matters in Plaintiff’s opening memorandum); see also Docket Entry

20 at 8 (setting forth Defendant’s agreement that Plaintiff’s

opening memorandum adequately summarized procedural history).)

Prior   to   the   underlying    arbitration,    Plaintiff   and        Defendant

“stipulated to the following facts” (A.R. 341)2 of relevance to

this proceeding:

     “[Plaintiff] is the State Licensing Agency [(the “SLA”)]

responsible    for     administering   the   [RSA]   and   for    implementing

related regulations.”       (Id.)   “[Defendant] is a licensed operator

in [Plaintiff’s] Business Enterprises Program” (the “BEP”).                 (Id.)

“Around August 2014, [BEP] operators were notified of an opening at

the I-85 [Rest Stop].”       (A.R. 342.)     Defendant and other operators

“submitted their application[s] to be considered for the I-85 [Rest



     2 Citations to the “A.R.” refer to the Administrative Record
that Plaintiff and Defendant jointly filed in this matter.
(See Docket Entry 17 at 1, 2; see also Docket Entries 17-1 to 17-7
(containing the Administrative Record).)

                                       2
Stop].”     (Id.)    “An interview panel comprised of Clay Pope ([BEP]

Chief), Steve Noble (Location Counselor), and Ron Eller (Vice-Chair

of the Elected Committee of Blind Vendors) conducted all interviews

. . . .”     (Id.)     “As part of the established interview process,

discretionary points were awarded to all interviewees.”                        (Id.)

“Panel members Pope, Noble and Eller scored [Defendant] 8, 6, and

5 respectively on discretionary points.”                (Id.)      “Panel members

Pope, Noble and Eller scored the prevailing candidate 8, 6, and 8

respectively on discretionary points.”               (Id.)

      “[Defendant] filed a written appeal to the Operator Relations

Committee [(the “ORC”)], which is a required step for an appeal in

the   [BEP].”        (Id.)      “[The   ORC]   entered       a   decision   denying

[Defendant’s] appeal.”           (Id.)       Next, “the [NCDSB] Director[]

entered a decision upholding the ORC’s determination.”                        (Id.)

“[Defendant] requested a Full Evidentiary hearing and one was held

before [a] Hearing Officer . . . .”            (A.R. 343.)       “At the hearing,

[Defendant] contended the established interview procedures were not

followed and challenged the award of discretionary points by Mr.

Eller.”     (Id.)     “The hearing officer . . . den[ied Defendant’s]

appeal.”     (Id.)    Thereafter, “[Defendant] filed a complaint with

the United States Department of Education” (the “DOE”).                     (Id.)

      The    DOE     convened    an     arbitration     panel      to   adjudicate

Defendant’s     complaint.         (A.R.     327.)       Defendant      “submitted

transcripts of the interviews conducted by the interview panel, ORC


                                         3
hearing, and the transcript of the Full Evidentiary hearing to the

Arbitration Panel.” (A.R. 343.) A three-person arbitration panel3

conducted a hearing on Defendant’s complaint, at which counsel for

Plaintiff and Defendant appeared and Defendant testified as a

witness.      (See A.R. 368-70.)       After the hearing, a divided panel

issued the Arbitration Award.

     As relevant to this matter, the Arbitration Award found that

“the SLA failed to conduct a give and take interview as a basis for

awarding   discretionary      points    [in]   violat[ion   of]    10A   [North

Carolina Administrative Code] § 63C.0204(d)(5)(F).”               (A.R. 1161.)

As a result, it ordered (i) that “[a]ll of the discretionary points

awarded for filling the I-85 [Rest Stop] under subsection (5)(F)

shall be deleted from the scoring records of all applicants;”

(ii) that “[Plaintiff] shall reconstitute the original interview

panel with the same members, interview all of the original eight

applicants, record and transcribe all interviews as well as award

points   in    accordance    with   subsection    (5)(F)    and   its    5   +   5

practice;” and (iii) that “[Plaintiff] conduct the reconstituted

interview within sixty (60) days following its receipt of th[e

Arbitration Award].”        (Id.)   It further ordered (i) Plaintiff to

“provide licensees with access to all relevant financial data



     3 Pursuant to the RSA, Defendant selected one arbitrator,
Plaintiff selected one arbitrator, and those two arbitrators
jointly selected a third neutral chair. See 20 U.S.C. § 107d-
2(b)(1).

                                        4
including, but not limited to, gross sales, gross profit, costs of

goods sold, overhead expenses and net profit for the I-85 [Rest

Stop] in accordance with 20 U.S.C. § 107b-1;” and (ii) the DOE and

Plaintiff to “set aside all regulations prohibiting or restricting

licensee   access     to   relevant     financial    data    under    20   U.S.C.

§ 107b-1.”    (Id.)

     Finally, the arbitration panel ordered that, “[i]n the event

[Defendant] has the highest point total after points are awarded by

the reconstituted interview panel, he shall be assigned the I-85

[Rest Stop] and recover compensatory damages from [Plaintiff];” and

that, “[a]s the prevailing party in his section (5)(F) claim,

[Defendant] shall recover attorney fees,” in an amount to be

determined after further briefing.            (A.R. 1162.)    The Supplemental

Award   subsequently       directed    “the   SLA   [to]    pay    [Defendant’s]

attorney fees, expenses and costs in the amount of $52,965.02.”

(Docket Entry 14-1 at 24.)

                                 DISCUSSION

     I.    Relevant Standards

     Under the RSA, “[a]ny blind licensee who is dissatisfied with

any action arising from the operation or administration of the

vending facility program may submit to a[n SLA] a request for a

full evidentiary hearing.”            20 U.S.C. § 107d-1.         “If such blind

licensee is dissatisfied with any action taken or decision rendered

as a result of such hearing, he may file a complaint with the [DOE]


                                         5
who shall convene a panel to arbitrate the dispute . . . .”    Id.

“[T]he decision of such panel shall be final and binding on the

parties except,” id., that the decision “shall be subject to appeal

and review as a final agency action for purposes of chapter 7 of

such Title 5,” 20 U.S.C. § 107d-2(a), “that is, to judicial review

in accordance with the Administrative Procedure Act ([the] ‘APA’),

5 U.S.C. § 500 et seq., and, specifically, 5 U.S.C. § 706,” Jones

v. DeNotaris, 80 F. Supp. 3d 588, 591 (E.D. Pa. 2015).         See

also Sauer v. United States Dep’t of Educ., 668 F.3d 644, 650 (9th

Cir. 2012) (“An arbitration decision under the [RSA] is ‘subject to

appeal and review as a final agency action’ under the standards set

forth in the [APA].” (quoting 20 U.S.C. § 107d-2(a))); Browder v.

United States Dep’t of Educ., No. 99-2290, 238 F.3d 410 (table),

2000 WL 1724027, at *2 (4th Cir. Nov. 20, 2000) (“The underlying

arbitration panel decision we review today is deemed a final agency

action under the [APA].”).4



     4 In the Supplemental Award, the panel majority asserted that
the Federal Arbitration Act (the “FAA”) governs judicial review of
RSA arbitration awards.     (See Docket Entry 14-1 at 4-10.)     In
moving to confirm, Defendant likewise maintained that “[t]he [FAA]
applies to the [Arbitration] Award and the Supplemental Award.”
(Docket Entry 14 at 9.) In subsequent briefing, however, Defendant
argued for confirmation solely pursuant to the APA (see, e.g.,
Docket Entry 20 at 43-44, 48), thereby abandoning his FAA argument.
Regardless, any contention that the FAA applies lacks merit. See,
e.g., Maryland State Dep’t of Educ., Div. of Rehab. Servs. v.
United States Dep’t of Educ., Rehab. Servs. Admin., No. CV 17-1383,
2018 WL 4604305, at *6-7 (D. Md. Sept. 25, 2018) (analyzing and
rejecting argument that either the FAA or a hybrid FAA/APA standard
governs appeal of RSA arbitration award).

                                6
     The APA provides that, “[t]o the extent necessary to decision

and when presented, the reviewing court shall decide all relevant

questions     of    law,     interpret       constitutional     and   statutory

provisions, and determine the meaning or applicability of the terms

of an agency action.”             5 U.S.C. § 706.     As relevant here, the

reviewing Court shall also

     hold unlawful and set aside agency action, findings, and
     conclusions found to be —

          (A) arbitrary, capricious, an abuse of discretion,
          or otherwise not in accordance with law;

          (B) contrary to constitutional              right,     power,
          privilege, or immunity;

          (C) in excess of statutory jurisdiction, authority,
          or limitations, or short of statutory right;

          (D) without observance of procedure required by
          law;

          (E) unsupported by substantial evidence . . .; or

          (F) unwarranted by the facts to the extent that the
          facts are subject to trial de novo by the reviewing
          court.

5 U.S.C. § 706(2).         “In making [such] determinations, the [C]ourt

shall review the whole record or those parts of it cited by a

party, and due account shall be taken of the rule of prejudicial

error.”    5 U.S.C. § 706.

     In other words, as the United States Court of Appeals for the

Fourth Circuit has explained, the Court “must uphold [an RSA

arbitration panel] decision if it is supported by ‘substantial

evidence,’    and    is     not    ‘arbitrary,    capricious,    an   abuse   of

                                         7
discretion, or otherwise not in accordance with law.’”             Browder,

2000 WL 1724027, at *2 (quoting 5 U.S.C. § 706(2)(A), (E)).

Further, “[i]n determining whether final agency action,” such as an

RSA arbitration award, “violates [S]ection 706(2)(A) of the APA,

‘[the Court] perform[s] only the limited, albeit important, task of

reviewing agency action to determine whether the agency conformed

with controlling statutes, and whether the agency has committed a

clear error of judgment.’”         Id. (some internal quotation marks

omitted) (quoting Maryland Dep’t of Human Res. v. United States

Dep’t of Agric., 976 F.2d 1462, 1475 (4th Cir. 1992)).

     II.    Sovereign Immunity Challenge

     In its first assignment of error, Plaintiff asserts that the

arbitration   panel   erred   in   awarding     compensatory   damages     to

Defendant if he wins the I-85 Rest Stop after the reconvened

interview, arguing that “[t]he Eleventh Amendment of the United

States   Constitution     prohibits   th[e    a]rbitration   [p]anel   from

awarding compensatory relief and bars enforcement of such awards in

federal court.”       (Docket Entry 1 at 9; see also id. at 8.)5

Plaintiff   makes   the   same   contention     regarding    the   award   of

attorney’s fees.      (See id. at 9.)        In Plaintiff’s view, “[t]he



     5    Plaintiff concedes that the arbitration panel could
properly afford Defendant injunctive relief. (See, e.g., Docket
Entry 19-1 at 7 (“[A] state cannot implicitly waive its sovereign
immunity for compensatory damages by participating in a federal
program. Prospective equitable relief, however, is an appropriate
remedy for parties due to state action in a federal program.”).)

                                      8
[a]rbitration [p]anel’s decision to award attorneys’ fees and

compensatory     damages   violates     the       State    of     North    Carolina’s

sovereign immunity.”        (Docket Entry 19-1 at 16.)                    Conversely,

Defendant maintains that, “[a]s several Circuit courts have held,

the   [arbitration    p]anel’s    award          of   compensatory        damages    and

attorneys’ fees is enforceable because North Carolina waived its

Eleventh Amendment immunity when it voluntarily agreed to be an SLA

under the RSA.”      (Docket Entry 20 at 9-10.)6

      A.   RSA Background

      Congress   enacted    the   RSA       in    1936    “‘for    the     purpose    of

providing blind persons with remunerative employment, enlarging the

economic opportunities of the blind, and stimulating the blind to

greater efforts in striving to make themselves self-supporting.’”

Delaware Dep’t of Health & Soc. Servs., Div. for Visually Impaired

v. United States Dep’t of Educ., 772 F.2d 1123, 1125 (3d Cir. 1985)

(quoting Pub. L. No. 74–732, ch. 638, 49 Stat. 1559, 1560 (1936)

(codified as amended at 20 U.S.C. §§ 107-107f)).                     To accomplish

these objectives, the RSA (as originally enacted) authorized “blind

persons licensed under the provisions of this Act . . . to operate

vending stands in” certain “Federal and other buildings in [each

participating] State.”       Id. (internal quotation marks omitted).



     6   Defendant does not dispute the applicability of the
Eleventh Amendment to RSA arbitration proceedings. (See id. at 10
(“The   Eleventh    Amendment   applies   to   this   arbitration
proceeding.”).)

                                        9
Section 3 of the original RSA envisioned the participation of

States in the program through SLAs, by providing that “[a] State

commission for the blind or other State agency desiring to be

designated as the agency for licensing blind persons for the

operation of vending stands as provided in this Act shall, with the

approval of the governor of the State, make application to the

Commissioner     of    Education    and     agree”    to   certain   specified

requirements.       Id. at 1125-26.    “Thus, as first enacted, the [RSA]

contemplated    a     contractual   relationship       between   participating

states and the federal government.”           Id. at 1126.

     In 1954, Congress “substantially” amended the RSA.               Id.   As

part of this amendment, Congress increased the requirements for

designation as an SLA.       See id.      As amended, Section 3 of the RSA

mandated that “‘[a] State commission for the blind or other State

agency desiring to be designated as the licensing agency shall,

with the approval of the chief executive of the State, make

application to the Secretary and agree,’” inter alia, “‘(6) to

provide to any blind licensee dissatisfied with any action arising

from the operation or administration of the vending stand program

an opportunity for a fair hearing.’”                 Id. at 1126-27 (quoting

Vocational Rehabilitation Amendments of 1954, Pub. L. No. 83–565,

ch. 655, 68 Stat. 663, 664).

     As the United States Court of Appeals for the Third Circuit

has explained:


                                       10
     The 1954 amendment thus carried forward the contractual
     relationship feature of the original Act and added [a]
     requirement that the state agree that blind vendors have
     certain property interests in the businesses established
     pursuant to the [RSA].     The blind vendors became, in
     effect, third party beneficiaries of the agreements
     between the participating states and the federal
     government. Moreover the states applying to participate
     in the program undertook in [S]ection 3(6) to provide for
     blind licensees dissatisfied with the operation of the
     program “an opportunity for a fair hearing.” The 1954
     amendment did not, however, specify the nature of the
     hearing or the relief which should be afforded as a
     result of such a hearing. Nevertheless, it is clear that
     by authorizing the federal government to contract with
     the states on the terms specified in [S]ection 3,
     Congress intended to confer legally enforceable rights on
     the blind beneficiaries of the program. The term “fair
     hearing” cannot otherwise be understood than as an
     expression of the intention to require participating
     states to provide a mechanism of dispute resolution to
     effectively enforce those rights. States participating
     in the program after 1954 are so bound. In consideration
     of the states’ undertakings, the federal government
     grants to state agencies the right to license federal
     sites to blind vendors.

Id. at 1127.

     Twenty years later, Congress found, “[a]fter review of the

operation of the blind vending stand program authorized under the

[RSA], that the program has not developed, and has not been

sustained, in the manner and spirit in which the Congress intended

at the time of its enactment, and that, in fact, the growth of the

program has    been   inhibited by   a   number   of   external   forces.”

Rehabilitation Act Amendments of 1974, Pub. L. No. 93-516, 88 Stat

1617, 1617 (all-cap font omitted). Congress further found “that at

a minimum [certain] actions must be taken to insure the continued

vitality and expansion of the Randolph-Sheppard Program,” including

                                 11
“establish[ing] administrative and judicial procedures under which

fair treatment of blind vendors, state licensing agencies, and the

federal government is assured.”     Id. (all-cap font omitted).    To

that end, Congress added arbitration provisions to “provid[e] a

means by which aggrieved vendors and State agencies may obtain a

final and satisfactory resolution of disputes under the RSA.”

Kentucky, Educ. Cabinet, Dep’t for the Blind v. United States, 424

F.3d 1222, 1226 (Fed. Cir. 2005) (internal quotation marks omitted)

(observing that, “prior to the [1974] amendment[,] blind vendors

and state licensing agencies had no neutral forum in which to press

claims of violations of the RSA that did not involve violations of

contract rights or federal procurement provisions”).

     Accordingly,   Congress   revised   Section   3(6)   to   require

agreement

     to provide to any blind licensee dissatisfied with any
     action arising from the operation or administration of
     the vending facility program an opportunity for a fair
     hearing, and to agree to submit the grievances of any
     blind licensee not otherwise resolved by such hearing to
     arbitration as provided in section 5 of this Act [20
     U.S.C. § 107d–1].

Delaware Dep’t of Health, 772 F.2d at 1127 (emphasis and brackets

in original).   In other words, Congress retained the Section 3

mandate that “states desiring to participate must ‘make application

to the Secretary and agree—’” to specified requirements, “add[ing]

to [S]ection (3)(6) the requirement that participating states

‘agree to submit the grievance of any blind licensee not otherwise


                                  12
resolved in a fair hearing to arbitration’ as provided in a new

section of the [RSA].”        Id. at 1128 (internal brackets omitted).

     Notably,   “[w]hen       Congress            in    1974     provided     that   states

desiring to gain access to blind vendor locations in federal

facilities must agree to submit to arbitration their disputes with

blind vendors, the term arbitration had a well-recognized meaning.”

Id. at 1136; see also id. (observing that, “[s]ince contract

arbitration   was    in    1974    a    legal          concept    with    a   well-settled

content, there is no ambiguity in [Congress’s] choice of the

term”).   More specifically, by 1974, “arbitrators proceeding under

the authority of the [FAA] or under the authority of the Uniform

Arbitration Act, as a matter of course[,] awarded retrospective

compensatory relief in appropriate cases.”                          Id.       In addition,

“awards of back pay in arbitrations under collective bargaining

agreements were, by then, commonplace.”                    Id.

     B.   Compensatory Damages Challenge

     Against this backdrop, Defendant urges the Court to find that

“North    Carolina        waived       its        sovereign        immunity      regarding

[compensatory damages] when it voluntarily agreed to be an SLA.”

(Docket Entry 20 at 10.)7          In turn, Plaintiff maintains that “the


     7    “[A] State may waive its immunity by voluntarily
participating in a federal spending program provided that Congress
has expressed a clear intent to condition participation . . . on a
State’s consent to waive its constitutional immunity.” Madison v.
Virginia, 474 F.3d 118, 129 (4th Cir. 2006) (internal quotation
marks omitted) (ellipsis in original); accord New Hampshire v.
                                                    (continued...)

                                             13
Eleventh Amendment bars compensatory damages . . . against a state

in a Randolph-Sheppard Arbitration.”         (Docket Entry 19-1 at 20.)8

      Both positions find support in appellate decisions outside the

Fourth Circuit.   See, e.g., Tyler v. United States Dep’t of Educ.

Rehab. Servs. Admin., 904 F.3d 1167, 1193 (10th Cir. 2018) (finding

that SLA “has not waived its sovereign immunity to a damages award

from an RSA arbitration panel” (citing as a “[b]ut see” example

Delaware Dep’t of Health, 772 F.2d at 1138 (finding that SLA waived

sovereign immunity through RSA participation)), cert. denied sub

nom. Altstatt v. Fruendt, __ U.S. __, 139 S. Ct. 1214 (2019);

Sauer, 668 F.3d at 654 (explaining that in Premo v. Martin, 119

F.3d 764 (9th Cir. 1997), the court “held that the [SLA] had waived

its   sovereign   immunity    by     agreeing   to   participate   in    the

Randolph-Sheppard   program    and    that   the   arbitration   panel   was

authorized to award compensatory damages”); Tennessee Dep’t of

Human Servs. v. United States Dep’t of Educ., 979 F.2d 1162, 1165-

69 (6th Cir. 1992) (concluding that RSA arbitrators possessed

authority to award retroactive monetary damages, but eleventh-


     7(...continued)
Ramsey, 366 F.3d 1, 15 (1st Cir. 2004) (“A state can waive its
Eleventh Amendment immunity to suit . . . by consent to or
participation in a federal program for which waiver of immunity is
an express condition . . . .”).

     8 “Because a [litigant] otherwise protected by the Eleventh
Amendment can waive its protection . . . . sovereign immunity is
akin to an affirmative defense, which [Plaintiff] bears the burden
of demonstrating.” Hutto v. South Carolina Ret. Sys., 773 F.3d
536, 543 (4th Cir. 2014).

                                      14
amendment immunity precluded enforcement of such award in federal

court); McNabb v. United States Dep’t of Educ., 862 F.2d 681,

683-84 (8th Cir. 1988) (concluding that RSA arbitration panel could

award prospective, but not retrospective, compensatory damages);

see   also   McNabb,   862   F.2d   at    685   (Lay,   C.J.,   concurring   &

dissenting) (“agree[ing] with the Third Circuit’s conclusion that

the [E]leventh [A]mendment is not a bar to awarding compensatory

relief against state agencies under the [RSA],” but finding,

instead of waiver, that Congress “abrogate[d] sovereign immunity of

the participating states” under the RSA).

      Plaintiff and Defendant agree that the Fourth Circuit has not

yet   determined   whether    eleventh-amendment        immunity    precludes

compensatory damages awards against an SLA in RSA proceedings.

(See Docket Entry 19-1 at 18; Docket Entry 20 at 11.)              However, in

an unpublished decision twenty-nine years ago, the Fourth Circuit

briefly addressed the applicability of the Eleventh Amendment to

compensatory damages awards in the RSA context.                 See Morris v.

Maryland, No. 89-1013, 908 F.2d 967 (table), 1990 WL 101396, at *6

(4th Cir. July 11, 1990).9     There, blind vendors sued under the RSA

for, inter alia, the State’s alleged improper collection of set-

aside charges.     See id. at *1.        The district court dismissed the

vendors’ suit for failure to exhaust administrative remedies.


     9 The parties did not discuss this decision. (See, e.g.,
Docket Entry 19-1 at 4-5 (listing cited authorities); Docket Entry
20 at 4-7 (same); see generally Docket Entry 21.)

                                     15
See   id.   On   appeal,   the   vendors   argued,   in   part,   that   “an

administrative proceeding would have caused irreparable injury,”

id. at *2, on the theory that, “if the[ vendors] exhaust their

administrative remedies, they would be required to pay [the]

set-aside in the interim, but upon a later victory, recovery of the

charges would be precluded by the State’s eleventh amendment

immunity,” id. at *6.

      The Fourth Circuit disposed of that argument as follows:

           But the set-aside currently being collected has now
      been approved by the Secretary; thus, it seems unlikely
      that the amount is being collected in violation of the
      [RSA]. The real issue in the merits of their case is
      whether the State properly collected set-aside prior to
      the Secretary’s approval — any irreparable injury in that
      regard has already occurred.

           It is also doubtful whether eleventh amendment
      immunity would be available to the State if the vendors
      do eventually file for a review of the administrative
      proceedings. See Delaware Dep’t of Health . . ., 772
      F.2d [at] 1136–37 . . . (eleventh amendment does not bar
      recovery from state pursuant to Randolph–Sheppard because
      the [RSA] requires the states to submit to arbitration,
      where damages are commonplace; hence, relationship is
      essentially contractual); Committee of Blind Vendors [v.
      District of Columbia], 695 F. Supp. [1234,] 1240–41
      [(D.D.C. 1988)] (agreeing with the Third Circuit’s
      analysis on the issue). We, therefore, do not consider
      it “likely” that the vendors will suffer irreparable
      injury as a result of the exhaustion requirement.

Morris, 1990 WL 101396, at *6.

      The Third Circuit’s decision cited in Morris analyzed both the

RSA arbitration panel’s authority to award compensatory damages and

the Eleventh Amendment’s impact on such damages awards.           As to the

first issue, the Third Circuit concluded that, in light of the

                                    16
well-recognized      practice   of     awarding      compensatory      damages    in

arbitration       proceedings   when    Congress      added     the   arbitration

requirement to the RSA, the “unambiguous” statutory language, and

the absence of “legislative history support[ing] any reading of the

term arbitration other than the conventional one,” RSA arbitration

panels   possessed      authority    “to     award    compensatory      damages.”

Delaware Dep’t of Health, 772 F.2d at 1136-37.                 The Third Circuit

then rejected the State’s argument that the Eleventh Amendment

barred such awards.         See id. at 1137 (“Thus Delaware’s only

remaining argument in support of vacating the arbitrators’ award is

that the eleventh amendment somehow authorizes it to withdraw

unilaterally from an arbitration agreement which it made with the

United States, acting in the interest of blind vendors.                        That

contention lacks merit.”).           As to the latter issue, the Third

Circuit concluded that Delaware “plainly . . . waived” eleventh-

amendment    immunity    “when,     after    full     notice    of    the   [RSA’s]

requirements, one of which was an agreement to arbitration, it

voluntarily made application with the Secretary to participate in

the Randolph-Sheppard program.           The waiver of sovereign immunity

with respect to arbitration could hardly have been made more

clearly.”    Id. (citations omitted).

     Since the Morris and Delaware Department of Health decisions,

however,    the    United   States     Supreme    Court   has     clarified      the

standards   for finding      waivers of       eleventh-amendment immunity.


                                        17
See Sossamon v. Texas, 563 U.S. 277, 284-86 (2011) (finding that

States did not waive sovereign immunity as to monetary damages

under     statute     authorizing   “appropriate    relief    against    a

government”).       In particular, the Supreme Court explained that “a

waiver of sovereign immunity will be strictly construed, in terms

of its scope, in favor of the sovereign.”          Id. at 285 (internal

quotation marks omitted).      As such, “[w]aiver may not be implied.”

Id. at 284.       Moreover, “a waiver of sovereign immunity to other

types of relief does not waive immunity to damages[.]”        Id. at 285.

Rather,    “[t]he     waiver   of   sovereign   immunity     must   extend

unambiguously to such monetary claims.”         Id. (internal quotation

marks omitted).      Thus, “where a statute is susceptible of multiple

plausible interpretations, including one preserving immunity, [a

court] will not consider a State to have waived its sovereign

immunity.”    Id. at 287.

     As relevant here, the RSA provides:

          A State agency for the blind or other State agency
     desiring to be designated as the licensing agency shall,
     with the approval of the chief executive of the State,
     make application to the Secretary and agree —

          *****

          (6) to provide to any blind licensee dissatisfied
          with any action arising from the operation or
          administration of the vending facility program an
          opportunity for a fair hearing, and to agree to
          submit the grievances of any blind licensee not
          otherwise resolved by such hearing to arbitration
          as provided in [S]ection 107d-1 of this title.



                                    18
20 U.S.C. § 107b (emphasis added).        In turn, Section 107d-1

specifies in pertinent part that

          [a]ny blind licensee who is dissatisfied with any
     action arising from the operation or administration of
     the vending facility program may submit to a[n SLA] a
     request for a full evidentiary hearing, which shall be
     provided by such agency in accordance with [S]ection
     107b(6) of this title.      If such blind licensee is
     dissatisfied with any action taken or decision rendered
     as a result of such hearing, he may file a complaint with
     the Secretary who shall convene a panel to arbitrate the
     dispute pursuant to [S]ection 107d-2 of this title, and
     the decision of such panel shall be final and binding on
     the parties except as otherwise provided in this chapter.

20 U.S.C. § 107d-1(a) (emphasis added).

     Entitled “[n]otice and hearing,” Section 107d-2(a) states:

          Upon receipt of a complaint filed under [S]ection
     107d-1 of this title, the Secretary shall convene an ad
     hoc arbitration panel as provided in subsection (b).
     Such panel shall, in accordance with the provisions of
     subchapter II of chapter 5 of Title 5, give notice,
     conduct a hearing, and render its decision which shall be
     subject to appeal and review as a final agency action for
     purposes of chapter 7 of such Title 5.

20 U.S.C. § 107d-2(a).   Finally, under the title “[c]omposition of

panel; designation of chairman; termination of violations,” Section

107d-2(b) specifies the procedure for appointing arbitrators for

arbitrations between an SLA and federal entity as well as between

an SLA and a blind licensee.   See 20 U.S.C. § 107d-2(b).   Notably,

although it specifies the arbitration panel’s scope of authority in




                                 19
an arbitration between an SLA and federal entity,10 Section 107d-

2(b) provides no further details regarding arbitrations involving

blind licensees.    Compare 20 U.S.C. § 107d-2(b)(2) (SLA-federal

entity arbitration), with 20 U.S.C. § 107d-2(b)(1) (blind licensee-

SLA arbitration).

     Under these circumstances, and “[g]uided by Sossamon, [the

Court should] conclude that the RSA is insufficiently explicit to

render state participation in the RSA Program a waiver of sovereign

immunity from an RSA arbitration panel award for damages.”   Tyler,

904 F.3d at 1193.   Because “the [RSA] is silent as to any type of

remedy, only mandating the [arbitration p]anel’s decision ‘shall be

final and binding,’” Ohio v. United States Dep’t of Educ., 377 F.

Supp. 3d 823, 838 (S.D. Ohio 2019), appeal filed, No. 19-3397 (6th

Cir. Apr. 30, 2019), it qualifies as “open-ended and ambiguous

about what types of relief it includes,” Sossamon, 563 U.S. at 286.

See Tyler, 904 F.3d at 1193 (“[The RSA] is silent as to what

remedies aggrieved vendors may obtain against SLAs and is therefore



     10   To wit:

     [i]f the panel appointed pursuant to paragraph (2) finds
     that the acts or practices of any such department,
     agency, or instrumentality are in violation of this
     chapter, or any regulation issued thereunder, the head of
     any such department, agency, or instrumentality shall
     cause such acts or practices to be terminated promptly
     and shall take such other action as may be necessary to
     carry out the decision of the panel.

20 U.S.C. § 107d-2(b)(2).

                                20
just as ‘open-ended and ambiguous’ as [the statute at issue in

Sossamon], if not more.”); see also New Hampshire v. Ramsey, 366

F.3d 1, 21-22 (1st Cir. 2004) (“At best, there is disagreement as

to whether the [RSA] arbitration panels can award damages, with

reasoned arguments made on both sides.”).       Thus, because the RSA

“falls short of the unequivocal textual expression necessary to

waive State immunity from suits for damages,” Madison v. Virginia,

474 F.3d 118, 131 (4th Cir. 2006), the Court should find that

“[Plaintiff] has not waived its sovereign immunity to a damages

award from an RSA arbitration panel,” Tyler, 904 F.3d at 1193.          See

also Tennessee Dep’t of Human Servs., 979 F.2d at 1168 (“[T]he

[RSA] contains no mention of retroactive liability or of states’

liability for, or immunity from, damages.         A mere reference to

binding arbitration in the [RSA] does not unmistakably suggest that

a vendor will be able to collect retroactive damages in federal

court or that a state will surrender its sovereign immunity.

According to the Supreme Court, much more explicit language is

required to abrogate or waive a state’s sovereign immunity.”).

       C.   Attorney’s Fees Challenge

       Plaintiff’s Complaint/Petition and opening memorandum assert

only   that   eleventh-amendment   immunity   precludes   the   award   of

attorney’s fees.     (See Docket Entry 1 at 9; Docket Entry 19-1 at




                                   21
16,   20.)11     Defendant   responds    that       he    “is   entitled   to   his

attorneys’ fees because he was awarded non-monetary prospective

relief” and because “[t]he Fourth Circuit has upheld the award of

attorneys’ fees in a Randolph–Sheppard challenge.”                  (Docket Entry

20 at 18 (emphasis omitted) (citing Almond v. Boyles, 792 F.2d 451,

456-57 (4th Cir. 1986) (“Almond”)).) Defendant’s arguments possess

merit.

      In Almond, officials operating the RSA program in North

Carolina       deducted   “employer”          and      “employee”       retirement

contributions from vending machine proceeds in violation of the

RSA, depositing this money in the North Carolina Teachers’ and

State Employees’      Retirement   System       (the      “Retirement    System”).

See Almond v. Boyles, 612 F. Supp. 223, 225-26 (E.D.N.C. 1985)

(“Almond I”), aff’d in part, vacated in non-relevant part, 792 F.2d

451 (4th Cir. 1986).      In 1983, the North Carolina General Assembly

passed an act prohibiting any new blind vendors’ participation in

the Retirement System and requiring currently participating blind

vendors to irrevocably elect one of several options regarding their

Retirement System participation.         See id. at 226.            These options

included   ceasing    participation      in    the       Retirement   System    and



     11   Plaintiff’s opening memorandum does not independently
address the interplay between eleventh-amendment immunity and
attorney’s fees; rather, Plaintiff devotes its eleventh-amendment
argument to compensatory damages and asserts without elaboration
that the Eleventh Amendment also bars attorney’s fees. (See Docket
Entry 19-1 at 16-20.)

                                    22
“receiv[ing] a refund of ‘employee’ contributions plus statutory

interest,” but “vendors were not given the option to withdraw both

the ‘employer’ and ‘employee’ contributions from the [Retirement]

System.”   Id.

     Blind vendors filed suit under the RSA against officials

administering both the RSA and the Retirement System, “seek[ing]

declaratory and injunctive relief on behalf of themselves and all

similarly situated Randolph-Sheppard vendors to recover all monies

that they were forced to contribute to the [Retirement] System.”

Id. at 225.   Granting the plaintiffs’ summary judgment motion, the

district court found that “[t]here was clearly a violation of the

[RSA] in this case,” and that “[t]he only equitable solution at

this point is to give the vendors the option to withdraw from the

Retirement System and receive a refund of their ‘employer’ and

‘employee’ contributions to the Retirement System plus statutory

interest.”    Id. at 226-27.12   The Almond I court then (i) granted



     12 The Almond I court further found that eleventh-amendment
immunity did not preclude recovery of the employer contributions
from the Retirement System, see id. at 227-28, a ruling the Fourth
Circuit affirmed, see Almond, 792 F.2d at 456. That ruling does
not control the sovereign immunity analysis, however, as (i) it
addressed only the question of “whether requiring the Retirement
System to refund the vendors’ ‘employer’ contributions would in
effect be the same as a retroactive award of monetary damages
against the state,” Almond I, 612 F. Supp. at 227, without
considering any interplay between the RSA and sovereign immunity,
see id. at 227-28, and (ii), in any event, due to a subsequent
Supreme Court decision, the framework Almond I used in that regard
“is no longer applicable,” Hutto, 773 F.3d at 546 (citing Regents
of the Univ. of Cal. v. Doe, 519 U.S. 425, 431 (1997)).

                                  23
class certification, (ii) ordered the preparation of class notices

and an accounting of all “employer” contributions to the Retirement

System, and (iii) required the Retirement System to “give members

of the plaintiff class the option of receiving an immediate refund

of    both   the   ‘employer’      and    ‘employee’       contributions    to    the

Retirement System, reduced by the amount of benefits actually

received, plus four per cent (4%) interest,” id. at 230.                          See

id. at 229-30.

       The parties thereafter appealed to the Fourth Circuit, with

the   defendants     challenging     “the       district    court’s   order   [sic]

granting     summary      judgment       and    awarding    attorneys’     fees    to

plaintiffs,” and the plaintiffs challenging “the interest component

of the judgment.”          Almond, 792 F.2d at 455.           The Fourth Circuit

rejected the parties’ contentions — mainly “for the reasons stated

by the district court,” id. at 456 (citing Almond I) — except that,

“[w]ith respect to the award of attorneys’ fees, [it] conclude[d]

that the district court applied the wrong standard in calculating

the    award,”     id.      The   Fourth       Circuit   therefore    vacated     the

attorney’s fees award and remanded to the district court for it to

recalculate the “appropriate attorneys’ fees.”                 Id. at 457.

       Defendant maintains that, although the Fourth Circuit “upheld

the award of attorneys’ fees” in that RSA challenge “without

substantial discussion, Almond remains binding precedent in the

Fourth Circuit.          Accordingly, the [arbitration p]anel’s award of


                                           24
attorneys’ fees to [Defendant], as the prevailing party, should be

affirmed.”     (Docket Entry 20 at 18.)            Plaintiff’s reply counters

that Almond

       is not binding precedent regarding awards of attorneys’
       fees in [RSA] matters.     First, the context in which
       attorneys’ fees were awarded in that case bears no
       resemblance to this one. The award of attorneys’ fees in
       Almond is also distinguishable from the present case
       because the Almond award was an exception to the American
       Rule.

(Docket Entry 21 at 7; see also id. at 8 (“Here, there is no

applicable     exception   to    the    American    Rule.”).)13   Plaintiff’s

contentions fall short.

       To begin, Plaintiff fails to develop any argument related to

its broad statement that “the context in which attorneys’ fees were

awarded in that case bears no resemblance to this one” (id. at 7).

(See id. at 7-10.)       “A party should not expect a court to do the

work that it elected not to do.”             Hughes v. B/E Aerospace, Inc.,

No. 1:12cv717, 2014 WL 906220, at *1 n.1 (M.D.N.C. Mar. 7, 2014).

Similarly, Plaintiff provides no support for its suggestion that

the    Court   should   strike    the    attorney’s    fees   portion   of   the

Arbitration Award because “the Almond award was an exception to the

American Rule” (Docket Entry 21 at 7). (See generally Docket Entry

21.)    Almond I contains no discussion of attorney’s fees, see id.,



     13 Under the so-called American Rule, a prevailing litigant
in the United States “is ordinarily not entitled to collect a
reasonable attorneys’ fee from the loser.” Alyeska Pipeline Serv.
Co. v. Wilderness Soc’y, 421 U.S. 240, 247 (1975).

                                        25
612    F.    Supp.   at    223-30,     and    Almond      provides    no    explanation

regarding the grounds for awarding attorney’s fees, id., 792 F.2d

at 451-57.        In addition, Plaintiff has not presented, and the

undersigned has not found, the district court decision awarding

attorney’s fees.          (See Docket Entry 21 at 7-10.)             Accordingly, the

Court cannot determine that Almond’s affirmance of the awarding of

attorney’s      fees    rests    on a       factual    or    legal    foundation     that

materially differs from this case.

       Conversely, a number of factors support the view that Almond’s

upholding of an award of attorney’s fees should control the outcome

here.       First, Almond I and Almond involve an award of attorney’s

fees    against      state     litigants     in    conjunction       with   prospective

equitable relief designed to remedy an RSA violation, the same

situation involved in this case.                   Further, prior to the Almond

decision,      the    Supreme       Court    had   held     that   courts    may   award

attorney’s fees ancillary to injunctive relief in appropriate

circumstances, and that such awards do not contravene the Eleventh

Amendment when awarded against state litigants.                         See Hutto v.

Finney, 437 U.S. 678, 689-700 (1978).                  The failure of the Almond

defendants      to     raise    a    sovereign      immunity       challenge    to    the

attorney’s fees award on appeal, see 792 F.2d at 456, suggests that

the attorney’s fee award arose in the ancillary-to-injunctive-

relief context.           Under these circumstances, Plaintiff has not

established that Almond “is not binding precedent regarding awards


                                             26
of attorneys’ fees in [RSA] matters” (Docket Entry 21 at 7).               See

Doe v. Chao, 511 F.3d 461, 465 (4th Cir. 2007) (“It is axiomatic

that in our judicial hierarchy, the decisions of the circuit courts

of appeals bind the district courts . . . .”); see also United

States   v.   Collins,   415   F.3d    304,   311   (4th   Cir.    2005)   (“A

[published] decision of a panel of this court becomes the law of

the circuit and is binding on other panels unless it is overruled

by a subsequent en banc opinion of this court or a superseding

contrary decision of the Supreme Court.” (internal quotation marks

omitted)).

     In its reply, Plaintiff next asserts that “[Defendant] relies

on Tennessee Dep’t of Human Servs. to argue that the American Rule

does not apply.”    (Docket Entry 21 at 8.)         However, Defendant did

not raise any arguments regarding the American Rule.              (See Docket

Entry 20 at 18-19 (asserting that the Tennessee Dep’t of Human

Servs. “Court found that the Supreme Court has held that ancillary

costs to the state, such as attorneys’ fees, are not barred by the

Eleventh Amendment if such costs are awarded only to a prevailing

party in regard to prospective relief”).)           Further, to the extent

that Plaintiff’s reply contends that the American Rule deprived the

arbitrators of authority to award attorney’s fees, “[t]he ordinary

rule in federal courts is that an argument raised for the first

time in a reply brief or memorandum will not be considered,”

Clawson v. FedEx Ground Package Sys., Inc., 451 F. Supp. 2d 731,


                                      27
734 (D. Md. 2006).   See, e.g., Hunt v. Nuth, 57 F.3d 1327, 1338

(4th Cir. 1995) (explaining that “courts generally will not address

new arguments raised in a reply brief because it would be unfair to

the [other party] and would risk an improvident or ill-advised

opinion on the legal issues raised”); HSK v. Provident Life &

Accident Ins. Co., 128 F. Supp. 3d 874, 884 (D. Md. 2015) (“To the

extent   [the   plaintiff]    suggests   that   [the     defendant’s]

non-compliance with the settlement agreement is an independent

basis for liability, that argument is procedurally improper.      By

waiting to raise it until his reply brief, [the plaintiff] deprived

[the defendant] of an opportunity to respond, and deprived this

court of the benefit of any such response.”).          This rule has

particular force here, given that the applicability of the American

Rule to RSA arbitrations divides federal courts.       Compare, e.g.,

Tennessee Dep’t of Human Servs., 979 F.2d at 1169 (rejecting

argument that American Rule applies to RSA arbitrations), with

Tyler, 904 F.3d at 1194 (concluding that American Rule applies to

RSA arbitrations).

     Finally, Plaintiff’s reply elaborates upon the position (to

which it adverted in its Complaint/Petition and opening memorandum

(see Docket Entry 1 at 9; Docket Entry 19-1 at 16, 20)) that, “[i]n

the context of the [RSA], an award of attorneys’ fees clearly

violates North Carolina’s Eleventh Amendment sovereign immunity.”

(Docket Entry 21 at 9.)   In Plaintiff’s view, “a state cannot have


                                 28
reasonable    notice   that    Congress     intended   it    be    subjected    to

attorneys’ fees in [RSA] arbitrations where the act is silent on

fee assessments to the parties and where Congress expressed an

intent that certain costs be paid by the Secretary.” (Id. at 10.)14

As   such,    Plaintiff   contends,        the   RSA   lacks      the   necessary

“unequivocal expression of congressional intent for a state to

waive its immunity.”      (Id. at 9-10.)         Plaintiff’s assertions miss

the mark.

     In Hutto, the Supreme Court rejected a State’s contention that

an attorney’s fee “award was subject to the Eleventh Amendment’s

constraints     on   actions   for   damages       payable     from     a   State’s

treasury.”      Missouri v. Jenkins by Agyei, 491 U.S. 274, 278

(1989).15    “After Hutto, therefore, it must be accepted as settled


     14    Plaintiff’s reply does not contend that awarding
attorney’s fees against an SLA runs afoul of the RSA due to the
RSA’s provision that the DOE “pay all reasonable costs of
arbitration under this section in accordance with a schedule of
fees and expenses . . . publish[ed] in the Federal Register,” 20
U.S.C. § 107d-2(c). (See Docket Entry 21 at 9-10.) In any event,
Plaintiff could not have raised such an argument for the first time
in a reply brief. See Clawson, 451 F. Supp. 2d at 734.

     15     In so ruling, the Hutto Court relied

     on the distinction drawn in [the Supreme Court’s] earlier
     cases   between   “retroactive   monetary   relief”   and
     “prospective injunctive relief.” Attorney’s fees, [the
     Supreme Court] held, belonged to the latter category,
     because they constituted reimbursement of “expenses
     incurred in litigation seeking only prospective relief,”
     rather than “retroactive liability for prelitigation
     conduct.”    [The Supreme Court] explained:       “Unlike
     ordinary ‘retroactive’ relief such as damages or
                                                     (continued...)

                                      29
that an award of attorney’s fees ancillary to prospective relief is

not subject to the strictures of the Eleventh Amendment.”          Id. at

279. Moreover, because “the Eleventh Amendment d[oes] not apply to

an award of attorney’s fees ancillary to a grant of prospective

relief,” Hutto’s holding “is unaffected by [the Supreme Court’s]

subsequent jurisprudence concerning the degree of clarity with

which Congress must speak in order to override Eleventh Amendment

immunity.”    Id. at 280.      Thus, the question of whether the RSA

speaks with sufficient clarity to effect a waiver of a State’s

sovereign immunity has no bearing on an award of attorney’s fees

ancillary to prospective equitable relief.

     In sum, Plaintiff’s challenge to the attorney’s fee award

lacks merit.16

     III.    Discretionary Points Challenges

     A. Oral Exam/Interview

     Plaintiff next maintains that the Arbitration Award erred in

“finding [that    Plaintiff]    failed   to   conduct   a give   and take

interview as a basis for awarding discretionary points in violation


     15(...continued)
     restitution, an award of costs does not compensate the
     plaintiff for the injury that first brought him into
     court. Instead, the award reimburses him for a portion
     of the expenses he incurred in seeking prospective
     relief.”

Jenkins, 491 U.S. at 278 (citations omitted).

     16   Plaintiff does not challenge the calculation of the
attorney’s fee award. (See Docket Entries 19-1, 21.)

                                   30
of 10A N.C.A.C. § 63C.0204(d)(5)(F)” (the “Interview Subsection”).

(Docket Entry 19-1 at 20 (capitalization and emphasis omitted).)

According to Plaintiff, (i) the Interview Subsection qualifies as

ambiguous (see id.), (ii) “[Plaintiff] interprets the statute to

provide for a single interview with the candidate with two scoring

components” (id. at 23 (citing A.R. 1171)), and (iii) “[Defendant]

was afforded a give and take interview that enabled the interview

panel to achieve its stated purpose of the interview, which is ‘to

evaluate   the   applicant’s   expertise,   maturity,   experience   and

ability’” (id. (quoting 10A N.C. Admin. Code § 63C.0204(d)(5)(F))).

In turn, Defendant contends that, “[a]s the arbitration panel

correctly found, [the Interview Subsection] unambiguously requires

that discretionary points be based on a ‘give and take’ interview,

and that did not occur.”       (Docket Entry 20 at 20.)    Defendant’s

position should prevail.

     The North Carolina Administrative Code (the “Code”) provides

that, “[a]fter adding together the points from the sanitation,

seniority,   Financial     Analysis/Operating    Standards,   Customer

Relations and Oral Exam/Interview Sections [Subparagraphs (d), (1),

(2), (3), (4), (5), (6), (7) of this Rule] for each applicant, the

applicant with the highest point total (if above 60 points) shall

be awarded the [BEP facility] vacancy.”         10A N.C. Admin. Code

§ 63C.0204(c)(5) (second set of brackets in original).        In regard

to the “Oral Exam/Interview Section[,]” the Code states:


                                   31
(5) Oral Exam/Interview:

  (A) 30 points maximum.

  (B) Interview shall be face to face (no conference
  calls).

  (C) All applicants shall be interviewed.

  (D) The Interview Committee shall consist of:

     *******

  (E) The Oral Exam part shall consist of 10
  questions drawn either from a pool of standard
  questions or developed by the Interview Committee
  prior to the interview.    The oral exam questions
  shall relate to any special needs of the vacant
  facility as well as to standard responsibilities
  and knowledge areas of Business Enterprises
  operators. Each member of the Interview Committee
  shall evaluate the applicant’s response to each
  question in the oral exam.     The applicant shall
  receive one point by demonstrating basic knowledge,
  the applicant shall receive one and one-half points
  for demonstrating above average knowledge, and the
  applicant   shall be    awarded   two points    for
  demonstrating   exceptional   knowledge   for each
  interview question. There shall be at least one
  question involving a calculation and a talking
  calculator shall be provided, although applicants
  may bring their own. The oral exam shall yield a
  possible 20 points.

  (F) The interview part shall consist of a variety
  of questions in a give and take format.        Each
  member of the Interview Committee shall evaluate
  the applicant’s response to the interview questions
  and shall award up to 10 additional points based on
  the applicant’s previous food service experience,
  knowledge and financial performance.        If the
  applicant meets the requirements for the facility,
  the applicant shall receive five additional points.
  If the applicant’s qualifications exceed the
  requirements of the facility, he may be awarded up
  to ten additional points.      The interview shall
  include the following elements: questions related
  to   business   philosophy   to   promote   general

                           32
         discussion to enable the interview panel to
         evaluate the applicant’s expertise, maturity,
         experience and ability; a discussion of any related
         work experience outside the [BEP]; at least two
         business math questions. Since points are awarded
         for seniority, time in the [BEP] shall not be
         considered as a reason to award points; however,
         relevant work experience in the [BEP] may be
         discussed and taken into consideration. Applicants
         may bring letters of recommendation, certificates,
         and other documents that would aid the Interview
         Committee in awarding its discretionary points.

         (G) Each interviewer shall award discretionary
         points individually and the total score of Oral
         Exam and Interview points from each interviewer
         shall be averaged and added to the applicant’s
         points from the other Sections.

10A N.C. Admin. Code § 63C.0204(d)(5) (the “Regulation”).

       Plaintiff asserts that the Interview Subsection qualifies as

ambiguous.      (See Docket Entry 19-1 at 20-23; Docket Entry 21 at 10-

12.)   As such, Plaintiff maintains, the Arbitration Award erred by

not    deferring      to    Plaintiff’s    alleged   20-year     “policy”    of

interpreting the Regulation “to provide for a single interview with

two scoring components.”         (Docket Entry 21 at 11; see also Docket

Entry 19-1 at 20-23.)            In Plaintiff’s view, contrary to the

arbitrators’ findings, “there is no requirement for panel members

to ask additional ‘give and take’ questions beyond the oral exam

component or to do anything beyond what was done here.”               (Docket

Entry 21 at 11-12.)         Plaintiff’s contentions warrant no relief.

       First,    as   the    Arbitration    Award    correctly    found,    the

Regulation and Interview Subsection remain unambiguous on this



                                      33
issue.   (See A.R. 1146-47.)17       The Regulation provides for an “Oral

Exam part” consisting of ten preselected standardized “oral exam

questions [that] relate to any special needs of the vacant facility

as well as to standard responsibilities and knowledge areas of

Business     Enterprises    operators.”         10A      N.C.   Admin.       Code

§ 63C.0204(d)(5)(E) (the “Oral Exam Subsection”) (emphasis added).

These oral exam questions must include “at least one question

involving a calculation,” and “[t]he oral exam shall yield a

possible   20    points,”   id.,     towards   the    “30    points    maximum”

attainable in the “Oral Exam/Interview,” 10A N.C. Admin. Code

§ 63C.0204(d)(5)(A).

     The Regulation additionally mandates an “interview part [that]

consist[s] of a variety of questions in a give and take format,”

which can yield “up to 10 additional points” towards the possible

30-point total.      10A N.C. Admin. Code § 63C.0204(d)(5)(F).               The

Regulation    further    specifies    the   “elements”      required   for   the

“interview      part,”   including    “questions      related    to    business

philosophy to promote general discussion . . .[,] a discussion of

any related work experience outside the [BEP, and] at least two

business math questions.”       Id.     Although cautioning that time in

the BEP alone cannot “be considered as a reason to award points,”

the Regulation also permits “relevant work experience in the [BEP


     17 “[D]etermining whether a regulation . . . is ambiguous
presents a legal question, which [the Court] determine[s] de novo.
Humanoids Grp. v. Rogan, 375 F.3d 301, 306 (4th Cir. 2004).

                                      34
to] be discussed and taken into consideration.”              Id.      Finally, the

Regulation instructs the Interview Committee to award the ten

possible   points      for    the   “interview      part”    based      on    their

“evaluat[ion     of]   the    applicant’s       response    to   the    interview

questions.”    Id. (emphasis added).

     Accordingly, the Regulation unambiguously requires both a ten-

question “Oral Exam,” 10A N.C. Admin. Code § 63C.0204(d)(5)(E), as

well as a separate “interview” involving “a variety of questions in

a give and take format,” 10A N.C. Admin. Code § 63C.0204(d)(5)(F).

Given that the Regulation’s plain language mandates this two-part

process, Plaintiff errs in contending that “there is no requirement

for panel members to ask additional ‘give and take’ questions

beyond the     oral    exam   component”       (Docket   Entry   21    at    11-12).

Rather, as the Arbitration Award correctly concluded, under the

Regulation, “[Plaintiff] has no discretion to conduct or not

conduct a ‘give and take’ discussion interview.                  [The Interview

Subsection] has no ambiguity in that regard.                A ‘give and take’

interview is required under the regulations.                     [Plaintiff] is

obligated to conduct such interviews and award interview points.”

(A.R. 1146.)

     Moreover,     “[b]ecause       the    [R]egulation     is   not    ambiguous

. . .[,] deference [to Plaintiff’s alleged interpretation18] is


     18 “Auer deference” refers to the practice of “defer[ring] to
agencies’ reasonable readings of genuinely ambiguous regulations.”
                                                    (continued...)

                                          35
unwarranted.”    Christensen v. Harris Cty., 529 U.S. 576, 588

(2000).   As the Supreme Court recently explained:

     [A] court should not afford Auer deference unless the
     regulation is genuinely ambiguous.     See [id. at] 588;
     [Bowles v.] Seminole Rock [& Sand Co.], 325 U.S. [410,]
     414 [(1945)] (deferring only “if the meaning of the words
     used is in doubt”). If uncertainty does not exist, there
     is no plausible reason for deference.     The regulation
     then just means what it means — and the court must give
     it effect, as the court would any law. Otherwise said,
     the core theory of Auer deference is that sometimes the
     law runs out, and policy-laden choice is what is left
     over. See supra, at 2412 - 2413. But if the law gives
     an answer — if there is only one reasonable construction
     of a regulation — then a court has no business deferring
     to any other reading, no matter how much the agency
     insists it would make more sense.      Deference in that
     circumstance would “permit the agency, under the guise of
     interpreting a regulation, to create de facto a new
     regulation.” See Christensen, 529 U.S. at 588.

Kisor v. Wilkie, __ U.S. __, __, 139 S. Ct. 2400, 2415 (2019)

(parallel citations omitted).       Because the Regulation does not

qualify as “genuinely ambiguous,” id. at __, 139 S. Ct. at 2414,

deference   to   Plaintiff’s   alleged   interpretation   that   “the

[Regulation] provide[s] for a single interview with two scoring

components” (Docket Entry 21 at 11) “is ‘unwarranted,’” Kisor, __

U.S. at __, 139 S. Ct. at 2414.19


     18(...continued)
Kisor v. Wilkie, __ U.S. __, __, 139 S. Ct. 2400, 2408 (2019).

     19 Moreover, even assuming that the Regulation qualified as
ambiguous, Plaintiff has not established that this purported
interpretation reflects the “authoritative, expertise-based, fair[,
and] considered judgment,” id., 139 S. Ct. at 2414 (internal
quotation marks omitted), of the agency tasked with administering
the RSA. As support for its purported policy, Plaintiff cites only
                                                     (continued...)

                                 36
     In addition, the Arbitration Award correctly determined that

Plaintiff failed to afford Defendant the required interview.20

Here, the interviewers asked Defendant ten questions, each of which

he answered without further follow-up from any of the interviewers.

(See A.R. 688-97.)21   They then asked Defendant whether he had any


     19(...continued)
to the conclusory statement in the Arbitration Award’s dissenting
opinion that Plaintiff interprets the Regulation as authorizing “a
single face-to-face event with two scoring components” (A.R. 1171)
and to Clay Pope’s testimony at the full evidentiary hearing that
“for the last 15 years or so” the oral exam/interviews have been
done the “[s]ame way,” with “the interview and oral exam” being
“considered one and the same” (A.R. 54, 55). (See Docket Entry 19-
1 at 23; Docket Entry 21 at 11.) Plaintiff has not shown, however,
that the unsupported assertion of either the dissenting arbitrator
or Clay Pope (chief of the BEP rather than of Plaintiff) represents
the relevant “agency’s ‘authoritative’ or ‘official position,’
rather than [a] more ad hoc statement not reflecting the agency’s
views.” Kisor, __ U.S. at __, 139 S. Ct. at 2416. Absent proof
that the alleged interpretation “at the least emanate[s] from those
actors, using those vehicles, understood to make authoritative
policy in the relevant context,” the Court could not defer to the
purported interpretation even if the Regulation actually suffered
from ambiguity. Id., 139 S. Ct. at 2416.

     20 Plaintiff suggests a de novo standard of review applies to
the issue of whether “[D]efendant was . . . afforded a ‘give and
take’ interview in accordance with [the Interview Subsection]”
(Docket Entry 19-1 at 24).     (See id. at 23-25; see also Docket
Entry 21 at 12 (“Under any fair analysis the actions taken by these
panel members would meet the requirements as set out in the
[C]ode.”).) Arguably, the challenged determination constitutes a
factual finding subject to the substantial evidence standard.
See 5 U.S.C. § 706(2)(E). Under any standard of review, however,
the Arbitration Award correctly determined that Defendant did not
receive the required interview.

     21 At the time, Clay Pope (the head interviewer (see, e.g.,
A.R. 701)) called these questions the “interview questions” (A.R.
697), but he later described them as the “oral exam” (A.R. 58).
The differing terminology apparently reflects his practice of
                                                   (continued...)

                                 37
questions or wished to present anything.                (See A.R. 697 (“All

right. ·That concludes the interview questions.            Now, [Defendant],

any questions you have or anything you’d like to [inaudible]

present?”).)      Defendant then presented “a few things” (id.),

without interruption by, or discussion with, the interview panel

(see    A.R.   697-701).       After    Defendant’s       presentation,   the

interviewers declined to ask any further questions, at which point

the transcript states:      “Interview Concludes.”        (A.R. 701 (all-cap

font omitted).)

       This event does not satisfy the requirements for “[t]he

interview part,” 10A N.C. Admin. Code § 63C.0204(d)(5)(F), of the

“Oral    Exam/Interview       Section[],”       10A     N.C.    Admin.    Code

§ 63C.0204(c)(5).    The Regulation specifies that “[t]he interview

part shall consist of a variety of questions in a give and take

format” that “promote general discussion.”              10A N.C. Admin. Code

§ 63C.0204(d)(5)(F).       “Give and take” signifies an “[e]xchange of

talk, esp[ecially] of repartee,” Give and take, Oxford English

Dictionary, https://www.oed.com/view/Entry/78556#eid2944361 (last

visited Aug. 23, 2019), which in turn means, inter alia, “a lively

conversation,”       Repartee,         Oxford         English    Dictionary,

https://www.oed.com/view/Entry/162666 (last visited Aug. 23, 2019).

The record reflects that no such exchange occurred here; instead,


     21(...continued)
conflating the interview and oral exam, in which “the interview is
an oral exam” (A.R. 56).

                                       38
it reveals that (i) the interview panel conducted an oral exam

(which contained       no   questions    regarding   at   least      one   of   the

interview    part’s    “elements,”      namely   “related     work    experience

outside the [BEP],” 10A N.C. Admin. Code § 63C.0204(d)(5)(F) (see

A.R. 688-97)), (ii) asked Defendant a single additional question —

“any questions you have or anything you’d like to [inaudible]

present?” (A.R. 697) — and (iii) listened passively to Defendant’s

subsequent presentation (see A.R. 697-701).

     In sum, the Regulation unambiguously requires both an Oral

Exam and     an   Interview, which      Plaintiff    failed to       provide    to

Defendant.     Accordingly, the Court should affirm the Arbitration

Award’s “finding [that Plaintiff] failed to conduct a give and take

interview as a basis for awarding discretionary points in violation

of 10A N.C.A.C. § 63C.0204(d)(5)(F)” (Docket Entry 19-1 at 20

(capitalization and emphasis omitted)).

     B.    Eller’s Points

     Plaintiff      next    contends    that   “there   was   no     substantial

evidence upon which the arbitration panel could reasonably conclude

that Mr. Eller’s [sic] awarded discretionary points arbitrarily.”

(Id. at 28.)      In so arguing, Plaintiff urges the Court to apply the

“[a]rbitrary and capricious standard” of “deferential review” to

Eller’s award of the ten potential points associated with “[t]he

interview part,” 10A N.C. Admin. Code § 63C.0204(d)(5)(F), of




                                        39
Defendant’s Oral Exam/Interview. (See Docket Entry 19-1 at 25-28.)

The Court should reject these arguments.

     As a preliminary matter, the Arbitration Award, not Eller’s

discretionary points determination, constitutes the “final agency

action” subject to the APA’s arbitrary and capricious review

standard.    See, e.g., Sauer, 668 F.3d at 650 (“An arbitration

decision under the [RSA] is ‘subject to appeal and review as a

final agency action’ under the standards set forth in the [APA].”

(quoting 20 U.S.C. § 107d-2(a))); Browder, 2000 WL 1724027, at *2

(“The underlying arbitration panel decision we review today is

deemed a final agency action under the [APA].”).      In addition,

because they did not afford Defendant the required interview, the

interviewers’ award of discretionary points for the interview

component of the Oral Exam/Interview necessarily qualifies as

arbitrary. See, e.g., Shipbuilders Council of Am. v. United States

Dep’t of Homeland Sec., 770 F. Supp. 2d 793, 800 (E.D. Va. 2011)

(explaining that an agency’s determination “lacked any evidentiary

foundation and, therefore, violated the APA’s prohibition against

arbitrary and capricious decision making” (internal quotation marks

omitted)).

     Finally, substantial evidence supports the Arbitration Award’s

conclusion that Eller’s consideration of information not disclosed

during Defendant’s Oral Exam/Interview violated the Regulation.

(See A.R. 1147.)   Plaintiff maintains that “[it] has consistently


                                40
interpreted [the Interview Subsection] to mean that an applicant’s

relevant history within the BEP program may be discussed and/or

taken into consideration without any discussion of the same during

the interview.”   (Docket Entry 19-1 at 26.)          As support for this

alleged interpretation, Plaintiff relies on Pope’s description of

awarding discretionary points (see id. (quoting A.R. 77)),22 as well

as on Eller’s testimony that he awards discretionary points based

on information that “[they] don’t discuss [during] the interview”

(A.R. 93; see Docket Entry 19-1 at 27 (citing A.R. 93)).          However,

Plaintiff proffers no evidence that the individual interviewers’

evidentiary   hearing   testimony   as   to   their   personal   practices

regarding discretionary points constitutes the pertinent “agency’s

‘authoritative’ or ‘official position’ rather than a[] more ad hoc

statement not reflecting the agency’s views.”          Kisor, __ U.S. at

__, 139 S. Ct. at 2416.    Because Plaintiff fails to show that the


     22   More specifically, the relevant testimony states:

     Q. What is your definition of discretionary points?

     A. The way I look at it is the way it goes in the rules.
     It should be awarded five points if they can do the job.
     And then from five to ten, it’s really at your discretion
     what they presented, what I know about them as an
     operator, how they’ve performed, that kind of thing.

     Q. So for each person on the panel it would be a
     subjective decision on how many points?

     A. Right.

(A.R. 77.)


                                    41
alleged interpretation “at the least emanate[s] from those actors,

using those vehicles, understood to make authoritative policy in

the relevant context,” the Court could not defer to the purported

interpretation   even   if   the   Interview   Subsection   qualified   as

ambiguous.   Id., 139 S. Ct. at 2416; see also id., __ U.S. at __,

139 S. Ct. at 2414 (explaining that courts can defer only to an

agency’s “authoritative, expertise-based, fair[, and] considered

judgment” (internal quotation marks omitted)).

     In any event, as the Arbitration Award correctly concluded,

the Regulation unambiguously limits discretionary point awards to

material discussed during the interview.          (See A.R. 1147 (“The

regulations are clear, however.          The awarding of points must be

based on matters covered during an interview.       No provision exists

for ex parte or undisclosed considerations.”).)             The Interview

Subsection specifies that “[e]ach member of the Interview Committee

shall evaluate the applicant’s response to the interview questions

and shall award up to 10 additional points . . . .”             10A N.C.

Admin. Code § 63C.0204(d)(5)(F) (emphasis added).             It further

details “elements” that the interview must include, such as “a

discussion of any related work experience outside the [BEP].”           Id.

It then specifies that, “[s]ince points are awarded for seniority,

time in the [BEP] shall not be considered as a reason to award

points; however, relevant work experience in the [BEP] may be




                                    42
discussed and taken into consideration.” Id.23 Thus, the Interview

Subsection    makes     discussion      of   relevant    BEP    experience      a

precondition to its consideration in awarding discretionary points.

Any other interpretation would impermissibly render superfluous the

phrase “discussed and.”        See Shipbuilders Council of Am. v. United

States   Coast    Guard,   578   F.3d    234,   244   (4th   Cir.   2009)    (“In

interpreting statutes and regulations, [courts] have a duty, where

possible, ‘to give effect’ to all operative portions of the enacted

language, including its ‘every clause and word.’”).

     Finally,     substantial     evidence24     supports    the    Arbitration

Award’s finding that Eller did not base his award of discretionary

points   on      information     discussed      during   Defendant’s        “Oral

Exam/Interview.”      (A.R. 1147.)      Eller testified that he based his

discretionary points on three facts not discussed during the Oral

Exam/Interview:       Defendant’s alleged purchase of “Gatorade at a

Sam’s Club for his vending facility” (A.R. 1124), Defendant’s

alleged month-long absence from his location, and Defendant’s



     23 In other words, the Interview Subsection permits, but does
not require, an interview committee to discuss and consider
relevant BEP experience in awarding discretionary points.

     24 “[Substantial evidence] means such relevant evidence as a
reasonable mind might accept as adequate to support a conclusion.”
Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation
marks omitted); see also Tyler, 904 F.3d at 1178 n.7 (explaining
that, under the “substantial evidence and arbitrary or capricious
. . . . standards, [a court] do[es] not overturn an agency’s
factual findings if ‘a reasonable mind would consider the evidence
adequate to support the conclusion reached’”).

                                        43
allegedly lenient sanitation grader.         (See A.R. 101-03; 842-44.)25

Therefore, substantial evidence supports the Arbitration Award’s

conclusion    that   “grader     Eller    also   violated    [the     Interview

Subsection] when he considered a Gatorade incident, an occasion

when the petitioner was away from his facility as well as his

sanitation grade.”      (A.R. 1147.)

      C.   Remedy

      To remedy the foregoing violations, the Arbitration Award

ordered Plaintiff to delete the previous discretionary interview

point awards, reconvene the same interview panel, and conduct

proper interviews of “the original eight applicants.”               (A.R. 1161;

see A.R. 1148, 1149.)      It further ordered that, if Defendant “has

the   highest   point    total    after    points   are     awarded    by   the

reconstituted interview panel, he shall be assigned the I-85 [Rest

Stop] . . . .”       (A.R. 1162.)         Plaintiff raises the following

challenge to this order:

           The arbitration panel’s order that the licensing
      agency delete all discretionary points awarded for the
      I-85 [Rest Stop] contradicts the Department of Education
      approved licensing agency regulation 10A N.C.A.C.


     25 Eller changed his testimony regarding the source of this
information between the Grievance Hearing and the Full Evidentiary
Hearing. (Compare A.R. 101-03, with A.R. 842-44.) However, he
consistently testified that (i) he considered this information,
which (ii) was not discussed in the interview. (See, e.g., A.R.
92, 93, 101-03, 842-50.) Eller further testified that, if he had
not considered this information, he would have given Defendant
“[p]ossibly a six” for discretionary points. (A.R. 110.) If Eller
increased Defendant’s point total at all, Defendant would have won
the I-85 Rest Stop. (See A.R. 342, 1125, 1126.)

                                     44
      § 63C.0204 regarding the award of facilities.      The
      arbitration panel’s decision effectively creates an
      arbitrary result, as any potential award of a location
      that does not consider discretionary points directly
      violates 10A N.C.A.C. § 63C.0204.

(Docket Entry 19-1 at 30, 31.)

      This argument misconstrues the Arbitration Award, which merely

instructs Plaintiff to redo the interview with fresh discretionary

points awards, to ensure that the award of the I-85 Rest Stop

complies with the Regulation.         (See A.R. 1149 (“The original panel

. . . must be reconstituted to conduct (5)(F) interviews with each

of the applicants seeking a valid point total. Prior (5)(F) points

shall be deleted from the total score of each applicant.                        The

reconstituted panel shall conduct interviews with and award points

to   all   eight   applicants   and     award points in     accordance         with

subsection    (5)(F).        Each    applicant’s    total    score      must    be

recalculated.      Then the applicant with the highest score must be

awarded the I-85 [Rest Stop].”).)              It does not, as Plaintiff

contends,    direct the      awarding    of   the I-85    Rest   Stop    without

considering discretionary points.26

      Accordingly, Plaintiff’s challenge to the remedy portion of

the Arbitration Award’s conclusions regarding the handling of

discretionary      points,    like    the     related    objections     to      the


     26   Indeed, the Arbitration Award explicitly rejected the
prospect of    omitting   discretionary  interview   points from
applicants’ scores.   (See A.R. 1148 (“The difficulty with this
alternative is its[] noncompliance with subsection (5)(F). . . .
The only remedy for noncompliance is compliance.”).)

                                        45
Arbitration Award’s determinations about the inadequacy of the

Interview and the arbitrary quality of Eller’s assignment of

points, entitle Plaintiff to no relief.

     IV.    Confidentiality Regulation Challenges

     Lastly, Plaintiff challenges the Arbitration Award’s order

that “[t]he Agency and [Plaintiff] shall set aside all regulations

prohibiting or restricting licensee access to relevant financial

data under 20 U.S.C. § 107b-1” (A.R. 1161).      (See Docket Entry 19-1

at 28-30.)27   This ruling originated with Defendant’s request for

certain financial information to calculate his compensatory damages

claim.     (See A.R. 1150-56.)    Plaintiff refused to disclose such

information (see A.R. 1150), on the grounds that “federal and state

regulations prohibit disclosure of financial information under

confidentiality provisions” (A.R. 1151).

     The    Arbitration   Award   found   that   these   confidentiality

provisions violated Section 107b-1 of the RSA, which provides:




     27 In that context, “Agency” apparently refers to the DOE.
(See A.R. 1153-55, 1160-62.) However, consistent with the federal
statute, see 20 U.S.C. § 107d-2(b)(1) (providing for arbitration
between SLA and blind vendor), the DOE took no part in the
arbitration between Plaintiff and Defendant. (See, e.g., Docket
Entry 1-1 at 1 (identifying parties in Arbitration Award); Docket
Entry 14-1 at 4 (acknowledging, in Supplemental Award, that “the
agency is not named as a party”).)     The arbitration panel thus
lacked authority over the DOE.     Therefore, to the extent that
Defendant   requests wholesale    confirmation   of both    awards
(see Docket Entry 20 at 51), the Court should decline to enforce
those aspects of the Arbitration Award and Supplemental Award that
address the DOE. See 5 U.S.C. § 706(2)(C).

                                   46
       In addition to other requirements imposed in this title
       and in this chapter upon [SLAs], such agencies shall —

          (1) provide to each blind licensee access to all
          relevant financial data, including quarterly and
          annual financial reports, on the operation of the
          State vending facility program;

20 U.S.C. § 107b-1(1).             As the Arbitration Award stated, “[t]his

language is clear and unambiguous.                It is not limited to quarterly

and annual financial reports.”               (A.R. 1151.)      In the arbitration

panel’s opinion, without information regarding a facility’s “gross

profit,    cost   of       goods    sold,        overhead   expenses[,   and]    net

profit. . . .[,] a licensee may be making a financial mistake” in

applying for a facility, and “Congress did not intend to take

advantage of blind handicapped persons under the [RSA].”                        (A.R.

1152.)    As such, the arbitrators concluded that “both federal and

state regulations conflict with the statute.                       The regulations

simply    are   not   in    accord    with       the   statutory   language.      The

regulations prohibiting licensee access to facility financial data

must be set aside.”         (Id.)

       Notably, in asking the Court to vacate this portion of the

Arbitration Award, Plaintiff fails to address the arbitrators’

ruling that the regulation conflicts with Section 107b-1 of the

RSA.      (See Docket Entry 19-1 at 28-30.)                   In turn, Defendant

maintains only that this ruling “should be affirmed for the reasons

provided by the Panel at [A.R.] 1150-56, which are incorporated

[into Defendant’s memorandum] by reference.”                  (Docket Entry 20 at


                                            47
50.)   The parties “cannot expect the Court to do [their] work for

[them] . . . .”     Baptiste v. Capital One Bank (USA), N.A., No. CIV.

11-3535, 2012 WL 1657207, at *1 (D. Md. May 10, 2012).

       Nevertheless,      it   bears      noting   that,     in   determining       that

certain    state   and    federal      regulations         violated   the    RSA,    the

arbitrators overlooked the fact that the RSA distinguishes between

“the   operation    [and]      administration         of    the   vending    facility

program,”    20    U.S.C.      §   107b(6),     but   the     pertinent     statutory

provision addresses only the “operation” of such programs, 20

U.S.C. § 107b-1(1). (See A.R. 1150-56.) This distinction “invokes

the rule that ‘[w]here Congress includes particular language in one

section of a statute but omits it in another section of the same

Act, it is generally presumed that Congress acts intentionally and

purposely in the disparate inclusion or exclusion.’”                         Brown v.

Gardner,    513    U.S.     115,    120    (1994)     (brackets       in    original).

Moreover, this distinction carries particular relevance here given

that the challenged state regulation specifically references the

administration of the program. See 10A N.C. Admin. Code § 63C.0206

(“All information and records pertaining to participants in the

[BEP] shall be confidential and may not be revealed except in the

administration of the program, by the consent of the participant,

or as otherwise required by law.”).                Further, as the arbitrators

themselves posit, arguably the state regulation permits disclosure




                                           48
of the disputed facility financial information in connection with

filling a facility vacancy.             (See A.R. 1151.)

       In addition, that Section 107b-1’s “language is clear and

unambiguous” insofar as “[i]t is not limited to quarterly and

annual financial reports” (id.), does not automatically mean that

Section 107b-1 mandates the disclosure of all information obtained

in   the   “operation       or   administration        of    the    vending      facility

program,” 20 U.S.C. § 107b(6).             Indeed, Section 107b-1 limits the

permissible information to “relevant financial data” rather than

“all financial data,” see 20 U.S.C. § 107b-1(1), suggesting that

licensees should have access only to certain operation-specific

financial     information.         Such     information        might      include,      for

instance, information regarding accrued vending machine income, see

20 U.S.C. § 107d-3(c).             However, neither the arbitrators nor

Defendant    point     to    anything     in    the    RSA    suggesting         that   the

“relevant” financial data encompasses the desired facility-specific

information     (see      A.R.   1150-52;      Docket       Entry    20     at   50),   and

Plaintiff merely asserts, without support or elaboration, that

“[f]inancial data of individual blind vendors’ sales performance is

not relevant to ‘the operation of the State vending facility

program.’” (Docket Entry 19-1 at 29 (quoting 34 C.F.R. § 395.12).)

       In sum, the arbitrators’ reasoning, which Defendant adopts,

does   not   clearly        establish    that    the    challenged          “regulations

conflict     with   the     statute”     (A.R.    1152),      and,     in    any   event,


                                          49
Plaintiff’s sovereign immunity effectively moots the need for

disclosure of the disputed information, as Defendant cannot recover

compensatory damages.        Under these circumstances, the Court should

decline to enforce this portion of the Arbitration Award.

                                 CONCLUSION

       Sovereign    immunity     precludes     the     Arbitration   Award’s

contingent grant of compensatory damages, but not its award of

attorney’s fees.       In addition, the Arbitration Award correctly

determined (i) that Plaintiff violated the Regulation by failing to

conduct the required give and take interview, (ii) that Eller

violated the Regulation by basing his discretionary points award on

undisclosed considerations, and (iii) that Plaintiff must re-award

discretionary points after conducting proper interviews.             However,

the Court should not enforce the Arbitration Award’s directive

regarding disclosure of financial information.

       IT   IS   THEREFORE   RECOMMENDED     that    the   Complaint/Petition

(Docket Entry 1) be granted in part and denied in part as follows:

       1. The Arbitration Award be vacated insofar as it authorizes

compensatory damages.        (See Docket Entry 1-1 at 51.)

       2. The Arbitration Award and Supplemental Award be affirmed in

their award of attorney’s fees.           (See id.; Docket Entry 14-1 at

24.)




                                     50
       3. The Arbitration Award be affirmed in its findings that

Plaintiff and Eller violated the Regulation. (See Docket Entry 1-1

at 50.)

       4. The Arbitration Award be affirmed in ordering the deletion

of previous discretionary point awards.    (See id.)

       5. The Arbitration Award be affirmed in ordering Plaintiff to

reconstitute the original interview panel, perform the required

give and take interviews with all eight original applicants, award

discretionary points based only on information disclosed in such

interviews, in conformity with the Regulation (see id.), and award

the I-85 Rest Stop to Defendant if he “has the highest point total

after points are awarded by the reconstituted interview panel” (id.

at 51).

       6. The Arbitration Award be vacated insofar as it orders

Plaintiff to set aside confidentiality regulations and provide

blind licensees access to specified financial information.     (See

id.)

       This 23rd day of August, 2019.

                                       /s/ L. Patrick Auld
                                          L. Patrick Auld
                                   United States Magistrate Judge




                                  51
